Citation Nr: 0910854	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that that although the RO marked on the 
Veteran's power of attorney that he revoked DAV as his 
representative, a review of the file reveals that the 
Veteran's September 2008 letter merely indicated that DAV was 
not able to provide legal assistance on a separate appeal 
before the Court of Appeals for Veterans' Claims (Court).  
The DAV presented argument to the Board in March 2009.


FINDING OF FACT

Tinnitus was not present in service or until years thereafter 
and is not etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

In the present appeal, the Veteran contends that he has 
tinnitus due to exposure in service to the acoustic trauma of 
being exposed to aircraft engines while flying as a radio 
operator in cargo planes and from radio frequency static. 

Service treatment records show that the Veteran had normal 
hearing at the time of his induction examination in September 
1944, per voice test at 20/20 bilaterally and normal hearing 
bilaterally in December 1946, per whispered voice test 
showing 15/15.  In addition, service treatment records are 
negative for any complaints or treatment of tinnitus or an 
ear condition. 

The earliest post service medical evidence of tinnitus of 
record is contained in a private audiological report from 
July 2001.  The examiner noted that the Veteran reported a 
bilateral decrease in hearing sensitivity over the past four 
years, as well as occasional tinnitus in the left ear only.  
A January 2004 private audiology report shows that the 
Veteran was suffering from moderate to severe sloping 
sensorinueral hearing loss. 

An April 2004 VA examiner reported that the Veteran's claims 
file was carefully reviewed and that the Veteran was a radio 
operator on a C-46 during service.  She noted that no reports 
of hearing loss or tinnitus were documented in the file.  The 
Veteran reported being exposed to the noise of two 1200-horse 
power engines on a C-46 where he worked as a radio operator.  
He also reported being exposed to the noise of the radio 
frequency static.  The Veteran denied occupational or 
recreational noise exposure prior to or following the 
service.  The examiner reported that the Veteran denied 
tinnitus, vertigo and ear infections.  The examiner found 
that the Veteran denied tinnitus and opined that it was not 
at least as likely as not that any mention of tinnitus would 
at this point be related to his service career.  

In November 2004 the Veteran reported a history of a lack of 
civilian noise exposure working in mainly office 
environments.  The Veteran also denied recreational noise 
exposure such as hunting or target shooting and had not been 
involved in activities involving power tools, gas chain saws, 
etc.  

In a January 2006 VA treatment record, the Veteran reported 
bilateral tinnitus which he thought had been present for the 
previous ten plus years.  The Veteran indicated that the 
tinnitus was constant and has a variety of sounds including, 
water running, choirs singing, motors running and whooshing.  
In March 2006 the Veteran contended that the ten plus years 
figure was an arbitrary figure he quoted, as he has been 
troubled by tinnitus for what seems like forever, but he 
never kept a log, so he cannot be specific.  A November 2008 
VA treatment record shows the Veteran attended a group 
tinnitus management session.

In this case, the Veteran currently has tinnitus.  The 
question that must be answered is whether or not the tinnitus 
the Veteran currently suffers from was caused by or related 
to his military service.  The Veteran was exposed to flight 
and engine noise, as well as radio frequency static as a 
radio operator flying on a C-46 cargo plane during service.  
The Board acknowledges, and has no reason to doubt, that the 
Veteran was exposed to acoustic trauma in service, and that 
he believes this exposure caused his tinnitus.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board acknowledges the Veteran's contentions 
that the April 2004 examination was inadequate and that the 
examiner was "hostile" to him; he disputes the fact that he 
denied having tinnitus.  The Veteran maintains that the VA 
examiner either did not ask about it and was mistaken on her 
report, he could not hear her asking the question when he had 
his hearing aids out or that the examiner put it in such a 
way that she misunderstood him.  However, the Board has 
reviewed the findings from the examination and the 
examination was conducted following a review of the claims 
file.  The examination of the Veteran appears to be both 
thorough and complete and the opinion reached appears well 
supported by the medical evidence.  There is no indication of 
prejudice on the part of the examiner from a review of the 
record before the Board and there is no competent medical 
evidence rebutting the examiner's findings.  

The Court has determined that, for tinnitus, the Veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board acknowledges the Veteran's 
contentions that he did not know what the symptoms of 
tinnitus were until recently.  The Board also acknowledges 
that the Veteran is competent to provide evidence of a 
continuity of symptomatology by describing that he has had a 
ringing or buzzing in his ears since service.  However, there 
is some inconsistency in the Veteran's reporting of his 
tinnitus.  The Veteran's bilateral tinnitus claim was filed 
in August 2005; however in a July 2001 private audiological 
report the examiner noted that the Veteran had occasional 
tinnitus in the left ear only.  In April 2004 a VA examiner 
found that the Veteran denied tinnitus.  In a January 2006 VA 
treatment record the Veteran was noted to have reported 
bilateral tinnitus which he thought had been present for the 
past ten plus years, although the Veteran contends that he 
never kept a log so cannot pinpoint the exact onset.  In his 
June 2006 substantive appeal, the Veteran contended that no 
one informed the soldiers during service that the ringing, 
buzzing, running water, electric motor humming sound, etc. 
was an occupational hazard, indicating that he first began 
experiencing tinnitus during service.  The Board notes the 
discrepancy in these reports, particularly where in one 
instance the Veteran described tinnitus as beginning 
somewhere in the mid 1990s and in his appeal indicating it 
began in the 1940s, as well as varying reports of whether it 
was occasional or constant and bilateral or in the left ear 
only.  These discrepancies weigh against a showing of 
continuity of symptomatology for bilateral tinnitus since 
service by the Veteran.  

Further, the fact that the Veteran has been unable to state 
the approximate date of onset of tinnitus distinguishes this 
case from the type of situation addressed in Charles, supra, 
which concerned instances where the Veteran asserted 
continuity of symptomatology since service.

Therefore, the determinative issue involves medical causation 
or a medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has considered 
the Veteran's statements; however, this is not competent 
evidence to link any tinnitus to active service.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2008).  The Board 
concedes the Veteran's exposure to acoustic trauma in 
service, but while the Veteran has stated his belief that his 
exposure to noise during military service caused his 
tinnitus, there is no evidence to show that the Veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of tinnitus.  As a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The record does not contain any medical evidence or evidence 
of any kind that the Veteran suffered from tinnitus during 
service or within a year of discharge from service, aside 
from the contentions by the Veteran.  The Veteran's original 
claim was filed over fifty-five years after separation.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  The earliest medical records 
indicating the Veteran reported tinnitus are from 2001.  
While the Veteran has indicated that he was not aware of what 
the symptoms of tinnitus were until more recently, there is 
no indication in any of his medical records prior to 2001 
that he complained of any ringing in the ears, buzzing, 
running water, electric motor humming sound, etc., whether 
related to his separate hearing loss or otherwise.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Although the Veteran asserts that his tinnitus was caused by 
his service, there is no medical evidence or opinion linking 
the Veteran's tinnitus to his military service.  Not only is 
there no medical evidence directly in support of the 
Veteran's claims, but there is also medical evidence against 
the Veteran's claims.  The VA audiologist found that the 
Veteran denied tinnitus and opined that it was not likely 
that any mention of tinnitus at this point would be related 
to his military service.  

For the Board to conclude that the Veteran's tinnitus had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
tinnitus, by a letter in September 2005, before the adverse 
rating decision that is the subject of this appeal.  In a 
March 2006 letter, the Veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the Veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The Veteran submitted and VA obtained 
private medical records.  A VA examination, with medical 
opinion, is of record in relation to the Veteran's tinnitus.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


